UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 0-51344 DESERT CAPITAL REIT, INC. (Exact Name of Registrant as specified in its charter) Maryland 20-0495883 (State or other jurisdiction of incorporation or organization) (I.R.S Employer Identification No.) 1291 W. Galleria Drive, Suite 200, Henderson, NV89014 (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code: (800)419-2855 SECURITIES REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: None SECURITIES REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT: Common Stock, par value $0.01 per share (Title of class) Table of Contents Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer [ ]Accelerated filer [ ] Non-accelerated filer [ ]Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [ ] No [X] The aggregate market value of the registrant’s voting stock held by non-affiliates:no established market exists for the registrant’s common stock. The number of shares of the registrant’s common stock, par value $0.01 per share, outstanding as of August 12, 2010 was 16,849,954. Table of Contents INDEX Page Part I.Financial Information 1 Item 1.Consolidated Financial Statements 1 a) Consolidated Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009 1 b) Consolidated Statements of Operations (unaudited) for the three and six months ended June 30, 2010 and 2009 2 c) Consolidated Statements of Cash Flows (unaudited) for the six months ended June 30, 2010 and 2009 3 d) Condensed Notes to Consolidated Financial Statements (unaudited) 5 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3.Quantitative and Qualitative Disclosures About Market Risk 27 Item 4T. Controls and Procedures 27 Part II. Other Information 28 Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Reserved 28 Item 5. Other Information 28 Item 6. Exhibits 28 Signatures 29 Certification of CEO Pursuant to Section 302 Certification of CFO Pursuant to Section 302 Certification of CEO and CFO Pursuant to Section 906 Table of Contents Part I. Financial Information DESERT CAPITAL REIT, INC. Consolidated Balance Sheets (in thousands, except share amounts) June 30, December 31, (unaudited) ASSETS Mortgage investments - net of allowance for loan losses of $1,180 at June 30, 2010 and $6,669 at December 31, 2009 $ $ Real estate owned Investments in real estate Note receivable from related party - net of allowance for loan losses of $4,704 at June 30, 2010 and $1,785 at December 31, 2009 Buildings and equipment - net Land Cash and cash equivalents Interest receivable - includes related party interest of $74 at June 30, 2010 and $76 at December 31, 2009 93 Deferred costs Other investments Prepaid default costs Accounts receivable, net Other assets 83 Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Notes payable $ $ Mortgages payable Junior subordinated notes payable Management and servicing fees payable, related party Accounts payable and accrued expenses Contingent liability on guarantee Shares subject to redemption Total liabilities Commitments and Contingencies - Note 13 Preferred stock, $0.01 par value: 15,000,000 shares authorized, none outstanding - - Common stock, $0.01 par value: 100,000,000 shares authorized; 16,849,954 shares issued and outstanding on June 30, 2010 and December 31, 2009 Additional paid-in capital Accumulated deficit Equity available to common stockholders Noncontrolling interests Total stockholder's equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 Table of Contents DESERT CAPITAL REIT, INC. Consolidated Statements of Operations (in thousands, except share amounts) (unaudited) Three Months Ended Six Months Ended June 30, June 30, INTEREST INCOME Mortgage investments $
